Citation Nr: 1309698	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for back pain.  

2.  Entitlement to service connection for left leg pain, to include as secondary to back pain.  

3.  Entitlement to service connection for cold symptoms, claimed as due to exposure to asbestos or herbicide.

4.  Entitlement to service connection for headaches, claimed as due to exposure to asbestos or herbicide.  

5.  Entitlement to service connection for calcified granuloma, right upper lobe.

6.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as due to exposure to herbicide.

7.  Entitlement to service connection for diabetes, claimed as due to exposure to herbicide.

8.  Entitlement to service connection for a thyroid disorder.

9.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to July 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This rating decision denied service connection for low back pain, left leg pain, cold symptoms and headaches.  It granted service connection for bilateral hearing loss, evaluated as 20 percent disabling.  This matter is also on appeal from a June 2010 rating decision that denied service connection for calcified granuloma in the right upper lobe, left lower extremity peripheral neuropathy, diabetes and a thyroid disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.

During a May 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had undergone a VA audiology evaluation within the prior 6 months.  The claims file does not include the report of this evaluation.  The Veteran's Virtual VA eFolder contains no VA treatment records.

It appears that the record before the Board is missing other VA treatment records as well.  A January 2012 supplemental statement of the case (SSOC) provides that it was based on a review of medical records from the Houston VA Medical Center (VAMC) dated from January 4, 2001, to November 24, 2011.  However, other than VA Compensation and Pension (C&P) examination reports dated in November 2011 and earlier, the claims file contains no VA medical records.  The pagination of the November 2011 VA C&P examination reports also indicates that additional VA medical records exist that have not been associated with the claims file.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2012).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the May 2012 hearing the Veteran asserted that the Randall Clinic should have treatment records dated from 1986 onward.  The record before the Board contains no records from that source dated before June 2002.  The Veteran also stated that he received treatment from Dr. Mickelson.  The record before the Board contains no records from Dr. Mickelson dated after December 2009.  Again, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file, to include all treatment records from the Houston VAMC dated from January 4, 2001, to the present.

Document the efforts made to obtain these records along with any negative responses.

2.  After obtaining any necessary authorization and information from the Veteran, obtain all available treatment records pertaining to the Veteran from the Randall Clinic.

Document the efforts made to obtain these records along with any negative responses.

3.  After obtaining any necessary authorization and information from the Veteran, obtain all available treatment records pertaining to the Veteran from Dr. Mickelson.

Document the efforts made to obtain these records along with any negative responses.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


